DETAILED ACTION
Claims 1-7, 9-12, 14-20, and 23 are pending.  Claims 21-22 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 19, 2022.  As directed by the amendment: claims 21-22 have been cancelled, and claim 23 has been added.  Thus, claims 1-7, 9-12, 14-20, and 23 are presently pending in this application with claims 9-12 and 14-20 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) rejections.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the only item that is capable of radial compression between the hollow frustoconical sealing collar 108 and the inner member 107 is the glove 98.  The examiner respectfully disagrees.  The taper lock is describes as plastic that may include flexible materials (page 45, ll. 16-19), therefore there is at least some flexibility in the taper lock and thus the taper lock assembly is fully capable of accepting both a sleeve and a glove.

	With respect to claim 23, the claim does not recite that the newly added limitations of a sleeve and glove are located between the inner member and the sealing collar and Seketa includes a glove and sleeve as recited in the rejection below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seketa (WO96/39055).

a hollow frustoconical inner member (taper lock 107) having a plurality of ribs (see annotated Fig. 10 below) and a plurality of grooves (see annotated Fig. 10 below) disposed on an external surface of the hollow frustoconical inner member (are on the external surface), the hollow frustoconical inner member having a tapered outer diameter (has a tapered outer diameter); and 
a hollow frustoconical sealing collar (taper lock sleeve 108) having a first open end and a second open end opposite the first open end (see annotated Fig. 10 below) and a plurality of ribs and a plurality of grooves (see annotated Fig. 10 below) disposed on an internal surface of the sealing collar (are located on an internal surface), the sealing collar having an inner diameter larger than the tapered outer diameter of the hollow frustoconical inner member (is larger because it fits over the inner member), 
wherein the plurality of ribs and the plurality of grooves of the hollow frustoconical inner member (107) and the plurality of ribs and the plurality of grooves of the sealing collar (108) are configured to mate and releasably join a sleeve and a glove that are radially compressed between the plurality of ribs and the plurality of grooves of the hollow frustoconical member and the plurality of ribs and the plurality of grooves of the sealing collar (are configured to mate the sleeve and glove, the sleeve and glove are not positively recited, but rather are separate components that can be utilized with the inner member and sealing collar, the structure of Seketa is the same as the claimed structure and therefore is configured to compress a sleeve and glove in the same manner as claimed), wherein the sleeve and the glove are separately formed and 

    PNG
    media_image1.png
    440
    784
    media_image1.png
    Greyscale

Regarding claim 2, the attachment system of Seketa includes wherein the ribs of the plurality of ribs are concentric (see annotated Fig. 10 above, ribs are concentric).  
Regarding claim 3, the attachment system of Seketa includes wherein diameters measured across the plurality of concentric ribs are progressively larger from a first end of the hollow frustoconical inner member (107) to a second end of the hollow frustoconical inner member (107) (see annotated Fig. 10 above, the ribs are larger at the second end than at the first end).  
Regarding claim 4, the attachment system of Seketa includes wherein the sealing collar (108) has a tapered inner diameter (see Fig. 10, the diameter is tapered).  

Regarding claim 6, the attachment system of Seketa includes wherein the sealing collar (108) has rails on an external surface (see Fig. 10 below, the areas are considered “rails” inasmuch as claimed).  

    PNG
    media_image2.png
    327
    327
    media_image2.png
    Greyscale

Regarding claim 7, the attachment system of Seketa includes wherein the sleeve is part of at least one of a Level A-Level D chemical suit, EN type 1-6 chemical suit, a fume hood, a biosafety cabinet, or a glove box (this recitation is an intended use recitation, the claim is not to a sleeve and glove, but rather an attachment system that can be used with a sleeve and glove, the system of Seketa is fully capable of being utilized with the various components claimed above).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732